Citation Nr: 0004893	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-43 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a skin disorder, 
diagnosed as mycosis fungoides, currently assigned a 30 
percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1971.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefit sought.  The veteran 
appealed those decisions, and the case was referred to the 
Board of Veterans' Appeals (Board) for resolution.  By a 
January 1997 Remand Order, the Board referred the case back 
to the RO for further development.  The requested development 
having been completed to the extent possible, the case has 
been returned to the Board for additional review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's service-connected skin disorder, diagnosed 
as mycosis fungoides, or cutaneous T-cell lymphoma, is not 
shown to be active, and is objectively shown to be productive 
of not more than extensive skin lesions and exfoliation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
mycosis fungoides or T-cell lymphoma, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.117, Diagnostic Code 7715; 
38 C.F.R. §  4.118, Diagnostic Code 7806 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has assisted him in the development of his 
claim.  An allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements offered by the veteran 
in his own behalf.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The record shows that a 30 percent evaluation for what has 
now been characterized as mycosis fungoides has been in 
effect since April 29, 1987.  The veteran filed a claim for 
an increased rating for his service-connected skin disorder 
in November 1991.  The veteran's claim for an increased 
rating was denied by an April 1992 rating decision, and this 
appeal followed.  By a January 1997 Remand Order, the Board 
referred the case back to the RO for additional development.  
Specifically, the RO was requested to obtain all current 
treatment records pertaining to treatment of the veteran's 
service-connected skin disorder, and was requested to 
schedule the veteran to undergo a comprehensive rating 
examination of the skin to determine the extent and severity 
of his service-connected skin disorder.  

A review of the record shows that pursuant to the Board's 
directives, the veteran was scheduled to undergo VA rating 
examinations on four (4) separate occasions, and failed to 
report to each examination at the appointed time.  In 
addition, the veteran failed to respond to any of the RO's 
requests for information regarding medical treatment received 
in connection with his service-connected skin disorder.  The 
Hines VA Medical Center (VAMC) provided duplicate VA 
treatment records dating from January 1992 through June 1993, 
but indicated that there was no record, at either the Hines 
VAMC or elsewhere in the VA medical system, of additional 
treatment pertaining to the veteran or his skin disorder.  In 
addition, the Social Security Administration (SSA) was 
contacted, and in September 1999, reported that there was no 
record of the veteran ever having sought or received SSA 
benefits.  The veteran's claim for an increased evaluation 
was again denied, and the case was subsequently returned to 
the Board for resolution.  

A review of the available medical treatment records dating 
from approximately January 1992 through June 1993 shows that 
the veteran was seen during this period for what was 
characterized as puritic lesions manifested in various areas 
of his body.  The records show that the veteran was found to 
have poikiloderma atrophicans pursuant to a biopsy performed 
in April 1992, and that he had what was characterized as 
mycosis fungoides as diagnosed by a March 1992 biopsy.  The 
records show that these disorders were manifested by lesions 
which involved constant itching.  A statement offered by a VA 
treating physician, Louis J. Mini, M.D., dated in August 1992 
indicated that the veteran would require further treatment 
from dermatology.  During a period of inpatient treatment in 
September 1992 for polysubstance abuse, the veteran was 
prescribed medications for his skin disorder to relieve the 
itching, which was noted to have been somewhat effective.  

The veteran underwent a VA rating examination in September 
1993, and the examiner noted, by way of history, that the 
veteran carried the current diagnosis of mycosis fungoides, a 
T-cell lymphoma.  The veteran complained of experiencing a 
rash, lesions, and persistent bleeding.  On examination, no 
active bleeding was noted, and the veteran was found to have 
numerous areas of hypopigmentation with discrete areas of 
hyperpigmentation.  Lesions were noted in the area of the 
groin, the left popliteal fossa, and in the right and left 
axilla.  The diagnosis was cutaneous T-cell lymphoma.  An 
additional note to the examination indicated that the veteran 
would require long-term therapy for his disorder.  In 
addition, Polaroid photographs of the veteran's lesions were 
included with the examination report, showing lesions on the 
veteran's elbow, his lower back, and the inner part of his 
arm.  The examiner did not note the presence of an active 
disease process at that time.  

The Board has evaluated the above-discussed evidence, and 
concludes that the currently assigned 30 percent evaluation 
is appropriate, and that the preponderance of the available 
evidence is against assignment of an evaluation in excess of 
30 percent for the veteran's service-connected skin disorder 
under any diagnostic code.  The Board observes that the 
veteran's service-connected disorder, diagnosed alternatively 
as mycosis fungoides and T-cell lymphoma, is not shown to 
involve more than the skin at this time.  Mycosis fungoides 
can be characterized as a lymphoma.  As such, additional 
symptomatology with respect to the veteran's skin disorder 
may be involved, including constitutional symptoms with 
physical impairment, but there is no evidence to suggest any 
such involvement.  The Board notes that under the current 
Rating Schedule, there is no specific provision for rating 
mycosis fungoides.  In situations where the particular 
disability at issue is not listed under the Rating Schedule, 
such disability may be rated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical location and symptomatology, are 
closely analogous.  See 38 C.F.R. §§ 4.20, 4.27 (1999); 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

The veteran's diagnosed mycosis fungoides and T-cell lymphoma 
is most closely analogous to non-Hodgkin's lymphoma, 
evaluated under 38 C.F.R. § 4.117, Diagnostic Code 7715 
(1999).  Under Diagnostic Code 7715, a 100 percent evaluation 
is assigned for non-Hodgkin's lymphoma shown as an active 
disease or during a treatment phase.  An appended Note to 
Diagnostic Code 7715 states that the 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by a 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e) (1999).  If there has 
been no local recurrence or metastasis, rate on residuals.  
Id.  

Applying the evidence of record to the evaluative criteria 
under Diagnostic Code 7715, the Board finds that there has 
been no evidence to show that the veteran's disorder 
currently involves an "active" lymphoma as contemplated for 
assignment of a 100 percent evaluation.  In addition, there 
is no evidence to show that the veteran is currently 
undergoing treatment for this disorder.  The Board 
acknowledges the VA rating examiner's opinion, contained in 
the report of the September 1993 rating examination, that 
long-term therapy would be necessary.  However, there is no 
evidence to suggest that the veteran has either sought or 
received such therapy.  Diagnostic Code 7715 provides that 
mandatory rating examinations must be conducted, but the 
veteran failed to report to any scheduled rating examinations 
after September 1993.  The Board re-emphasizes that no active 
disease process was noted at that time.  Accordingly, the 
Board finds that in the absence of any other medical evidence 
dated after September 1993, the veteran's mycosis fungoides 
should be evaluated as a skin disorder, as this is the only 
documented residual symptomatology of record.  See 38 C.F.R. 
§ 4.117, Diagnostic Code 7715.  

In this case, inasmuch as the veteran's skin disorder is 
objectively shown to primarily involve itching and extensive 
lesions, such disorder is most appropriately rated under 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  No other 
quantifiable symptomatology regarding the veteran's skin 
disorder has been objectively shown, and the veteran's 
lesions are not shown to involve his head, face, or neck.  
Under Diagnostic Code 7806, a 30 percent evaluation is 
contemplated for constant exudation or itching with extensive 
lesions, or marked disfigurement.  Assignment of a 50 percent 
evaluation, the highest rating available under Diagnostic 
Code 7806, is contemplated upon a showing of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.  

Based on its review of the evidence in light of the 
applicable rating criteria, the veteran's lesions, which are 
objectively shown to be extensive and are productive of what 
could be characterized as "marked disfigurement," as 
indicated in the color photographs, in addition to reported 
constant itching, the Board finds that the veteran's symptoms 
are consistent with the criteria for a 30 percent evaluation 
under Diagnostic Code 7806.  However, the evidence does not 
disclose the presence of ulceration, extensive exfoliation, 
crusting, or systemic or nervous manifestations as reported 
by the veteran.  In addition, his lesions as depicted by the 
color photographs are not shown to be "exceptionally 
repugnant."  The Board recognizes that the veteran reported 
experiencing episodic bleeding from his lesions, but such is 
not indicated by the available medical evidence.  

The Board also recognizes that the available evidence does 
not likely present a current or accurate view of the 
veteran's overall disability picture.  However, the veteran 
failed on numerous occasions to assist the VA in developing 
evidence which could have served to further his interests 
with respect to the present claim.  He failed to respond to 
the RO's requests to provide information regarding any 
medical treatment received for his skin disorder, and on four 
(4) occasions, failed to report to scheduled VA rating 
examinations.  The Board notes that the VA's duty to assist a 
claimant is not a one-way street.  The veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
must be prepared to meet his obligations by cooperating with 
the VA's efforts in securing medical evidence and submitting 
to the Secretary all medical evidence he may otherwise 
possess supporting his claim.  Such cooperation necessarily 
includes reporting for scheduled medical examinations when 
requested.  Otherwise, the veteran should be prepared to 
offer some sort of explanation as to why such cooperation was 
not possible.  See generally Olson v. Principi, 3 Vet. App. 
480 (1992); see also 38 C.F.R. § 3.321 (1999).  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) has been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the evidence presented, particularly 
regarding the veteran's contentions that he cannot properly 
function in society due to the disfiguring nature of his skin 
lesions.  However, the Board notes that there has been no 
showing that the disability under consideration has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board observes that the available VA 
treatment records show that the veteran was homeless, 
jobless, and had a major polysubstance abuse problem.  The 
records disclose that the veteran was last employed in 1987, 
and that he had been terminated from employment with the 
United States Postal Service due to drug usage.  

However, there is no objective evidence to show that the 
veteran's apparent inability to obtain or retain gainful 
employment is the result of any "marked interference" with 
employment due to his skin disorder.  Therefore, in the 
absence of factors suggestive of an unusual disability 
picture, further consideration in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for an evaluation in excess of 30 percent for 
the veteran's skin disorder is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Should the veteran's disability picture change, he 
may apply at any time for an increase in his assigned 
disability rating.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds no basis upon which to grant an 
increased rating for the veteran's service-connected skin 
disorder.  


ORDER

Assignment of an evaluation in excess of 30 percent for a 
skin disorder, diagnosed as mycosis fungoides, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

